Citation Nr: 1523682	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-11 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral vision disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969, to include combat service in the Republic of Vietnam from July 1968 to February 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is associated with the record.    

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the transcript of the Board hearing but no additional evidence relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served as a U.S. Marine Corps rifleman and was awarded the Purple Heart Medal for combat injuries including a shell fragment wound below the left eyebrow.  He is also presumed to have been exposed to herbicides coincident with his service in Vietnam.  In a January 2010 notice of disagreement, the Veteran contended that his hypertension and vision disorder are caused by exposure to herbicide.  In a September 2014 statement by his representative and during the Board hearing, the Veteran contended that his hypertension was secondary to PTSD and that his vision disorder was caused by the shell fragment wound below the left eyebrow.  

Service records confirm the Veteran's combat action and show that he sustained shell fragment wounds to several parts of the body, including between the left eyebrow and eye, from a mortar detonation.  In a May 1969 discharge examination, a military physician noted the scar under the left eyebrow but no eye abnormalities.  Vision testing of the left eye showed only mild refractive error.  The RO granted service connection for a scar below the left eyebrow in April 1971.  

VA outpatient treatment records dated since 2003 show treatment for recurrent flare-up bilateral eye infections, variously diagnosed as uveitis and iritis.  The Veteran reported that he had experienced the infections for the previous 25 to 30 years.  Clinicians in VA ophthalmology and rheumatology clinics attributed the recurrent eye inflammation to the Veteran's genetic Human Leukocyte Antigen B27 protein present on the surface of white blood cells.  During the March 2015 Board hearing, the Veteran testified that the shrapnel injury resulted in facial bleeding and an inability to see immediately after the injury and for several weeks under bandages.  The Veteran has not been provided a VA examination to determine whether his eye disorder is related to his in-service shrapnel injury.  Therefore, such should be accomplished on remand. 

VA outpatient treatment records also showed that the Veteran sought emergency treatment for dizziness while driving in October 2003.  Clinicians noted very high blood pressure and diagnosed essential hypertension.  Since that time, the Veteran has been treated with oral medication.  In December 2009, a VA physician noted the Veteran's reports of experiencing combat action and that he was recently terminated from his employment because of symptoms of depression, anxiety, irritability, isolation, and difficulty working with others.  The physician diagnosed PTSD, and the RO granted service connection in January 2010.  

In a September 2014 statement, the Veteran's representative quoted from a medical publication entitled, "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Study."  During the Board hearing, the representative called attention to an unidentified study by the American Heart Association.  The representative contended that these studies support a relationship between PTSD and hypertension.  The representative also requested consideration of a previous non-precedential decision by the Board in another Veteran's appeal, citing Board docket number 07-17 460, and waived consideration of the evidence by the RO.  However, while the undersigned accepted such additional evidence into the record, no additional documents were subsequently associated with the record.   Consequently, while on remand, the Veteran and his representative should be provided another opportunity to submit such evidence.  However, based the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his hypertension.     

During the Board hearing, the Veteran testified that he had been receiving Social Security Administration (SSA) benefits because he was unable to work.  VA treatment records showed that he ceased work in July 2009 at the age of 60, suggesting that the benefits may be for disability and not retirement.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.   

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from August 2010 to the present, should be obtained for consideration in his appeal.   
Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim for service connection for hypertension.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for hypertension as secondary to his service-connected PTSD.

2.  Provide the Veteran with notice and the opportunity to identify sources of private medical treatment and opinion and to provide complete citation or copies of the medical treatises referenced by his representative in the July 2014 statement and at the February 2015 Board hearing to include "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Study," "Vietnam Era Twins Study (VETS) database" (cited in the Board non-precedential decision), and the unidentified American Heart Association study.   

Request all records of VA outpatient treatment since August 2010 and associate any records received with the paper or electronic claims files.

Request records from the Social Security Administration for examination and adjudication of any disability benefits and associate any records received with the paper or electronic claims files.  

For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Associate all records and medical references obtained with the paper or electronic claims files.  

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination by an appropriate medical professional so as to determine the nature and etiology of his hypertension.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.

(A)  The examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) related to his military service, to include his acknowledged exposure to herbicide and/or combat service.

(B)  The examiner should also offer an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused OR aggravated by his service-connected PTSD.  The examiner must comment on any of the properly identified and obtained medical studies noted above and any other peer reviewed studies relevant to the relationship of hypertension and PTSD.  

A complete rationale for the opinions is required.  

4.  After obtaining all outstanding records, schedule the Veteran for a VA eye examination by an appropriate medical professional so as to determine the nature and etiology of his bilateral eye disorder.   Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.

(A)  The examiner should identify all current diagnoses of the bilateral eyes.

(B)  For any disorder identified as a refractive error, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) there was additional disability due to disease or injury superimposed upon such defect during service, to include as a result of the Veteran's shell fragment wound below the left eyebrow.  If so, please identify the additional disability.

(C)  For any disorder other than a refractive error, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's military service, to include his acknowledged exposure to herbicide and/or combat service.

A complete rationale for the opinions is required.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

   

_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

